i          i      i                                                                             i        i       i




                                    MEMORANDUM OPINION

                                             No. 04-10-00113-CV

    IN RE CAMDEN RESOURCES, INC., J.F. WELDER HEIRS, LTD., J.F. WELDER
        HEIRS MANAGEMENT CO., L.L.C., and HELMERICH & PAYNE, INC.

                                      Original Mandamus Proceeding1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: May 19, 2010

PETITION FOR WRIT OF MANDAMUS DISMISSED

           On May 11, 2010, relators filed a motion to dismiss, asking this court to dismiss this

mandamus proceeding because the parties have a reached a resolution to the dispute. Accordingly,

relators’ petition for writ of mandamus is DISMISSED AS MOOT. See TEX . R. APP . P. 42.1(a)(1).

                                                                       PER CURIAM




           1
          … This proceeding arises out of Cause No. DC-06-265, styled Jose Garcia v. Camden Resources Inc., Newfield
Exploration Gulf Coast Pipeline Company L.P., Newfield Exploration Co., and Helmerich & Payne, Inc., in the 229th
Judicial District Court, Duval County, Texas, the Honorable Alex W . Gabert presiding.